Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/21 has been entered.
Claims 1-17, 19-31, 34-35, 38-40, 43-44, 46 have been canceled.
Claims 18, 32-33, 36-37, 41-42, 45, 47-54 are under examination on merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 32-33, 37, 41-42, 47-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description (1) a genus of sensors encoding DNA and  (2) a genus of detection methods for intracellular levels of cAMP using said DNA genus wherein said genera are inadequately described in the disclosure.
The disclosure fails to teach what changes beyond those directed to cAMP levels may be sensed by the expression product of the DNA genus mentioned above and how the DNA recited in claim 18 and it’s above mentioned dependent claims may sense such changes with the steps recited in claim 37.
The state of prior art indicates that many intracellular phenomena such a glucose levels, hydrolyte (ion) levels, calcium levels etc. may be sensed. However, instant application fails to provide any structural information about any sensors beyond cAMP sensors. 
Therefore, given the  breadth of the instant claims, some additional information as to how 100 contiguous amino acids of a human exchange protein activated by cAMP (Epac2) attached to a circularly permuted fluorescent protein is able to sense all said intracellular variables deems necessary that is currently lacking in the disclosure.
All applicant provides are a few DNA encoding some cAMP sensor proteins (See SEQ ID NO:2-33), directed to a single species, which is inadequate to fully describe the genus of DNA as broadly claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 41 is improper as it depends from a canceled claim 40.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 32-33, 36-37, 41-42, 45, 47-54 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Barak (cited previously) or, in the alternative, under 35 U.S.C. 103 as obvious over Barak in view UniProt Database, accession No. Q8WZA2, 6/2003.
As stated previously, Barak teaches about a DNA encoding a cAMP BRET biosensor comprising a truncated Epac (see page 588) tagged with R. reniformis luciferase and a yellow fluorescent protein (citrine), wherein the binding of cAMP to said truncated Epac/citrine/luciferase complex alters the level of fluorescence from said citrine protein in the host cell. In page 586, second column, Barak teaches that Epac protein used corresponds to residues 149-881 of Epac protein, which inherently comprises 100 contiguous amino acids of SEQ ID NO:35. Therefore, it is believed that Barak anticipates this invention.
However, in case said reference does not anticipate this invention as it does not explicitly mention using SEQ ID NO:35 or fragments thereof, said reference renders this invention obvious in combination with the above mentioned Uniprot accession no. Q8WZA2.
This is because, said Uniprot accession number teaches the entire amino acid sequence (i.e. 1011 amino acids) of Epac2 protein having 99.7% identity to SEQ ID NO:35 of this invention and DNA encoding it, wherein said amino acid sequence inherently comprises SEQ ID NO:36 and 37 of this invention.
Therefore, before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the cAMP BRET biosensor of Barak (or DNA encoding it) and substitute its truncated Epac2 protein (or DNA encoding it) with full length protein of said Uniprot accession No. (or DNA encoding it).

Finally, one of ordinary skill in the art has a reasonable expectation of success is substituting the Epac fragment of Barak ( or DNA encoding it) with that of Uniprot database Epac2 protein (or DNA encoding it) in the biosensor of Barak mentioned above, before exposing said biosensor to cAMP in a cell because such substitutions were merely routine in the prior art, before the ffective filing of this invention.
No claim is allowed.
Note:
1) SEQ ID NO:2-33 remain allowed for the reasons of record.
2) Also the following reference may be of relevance to this invention:
US2017/0247769, 8/2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656